Hanna, J.
The only question in this case is, whether an applicant for divorce must not only be a resident in good faith of the county at the time the application for divorce is instituted, but also at the time of the trial.
The statute is as follows: “ Divorces may be decreed by the Circuit Courts of this State, on petition filed by any person who, at the time of the filing.of such petition, shall have been a bona fide resideut of the State one year previous to the filing of the same, and a resident of the county at the time of the filing such petition.” Acts 1859, 108.
We suppose this statute does not admit of any interpretation different from its literal reading; that if the applicant was in good faith a resident, at the time named, non-residence at the time of trial would not prevent the Court from acting in the premises.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.